Citation Nr: 1741620	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-46 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for service-connected major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to solely to service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had active service from January 1956 to January 1959.

These matters come before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which assigned an increased rating to the Veteran's service-connected major depressive disorder, 50 percent, effective May 24, 2012. 

A TDIU claim is part of an increased rating claim when such claim is raised by the record and when evidence of unemployability is submitted during the course of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In the August 2017 brief from the Veteran's representative, the representative cited a November 2013 statement from the Veteran's VA treatment provider indicating that the Veteran was unemployable.  Thus, the Board finds that entitlement to a TDIU based solely upon service-connected major depressive disorder is on appeal as part and parcel of the Veteran's initial increased rating claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. During the entire appellate period, the Veteran's service-connected major depressive disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, or mood, due to such symptoms as chronic passive suicidal ideation, near-continuous depression and panic affecting the ability to function appropriately by creating sleep disturbance, some neglect of self-care, and the inability to establish and maintain effective relationships.



2. There is evidence that supports the conclusion that during the entire appellate period, the Veteran's service-connected major depressive disorder alone renders him unemployable.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent schedular rating, and no more, for service-connected major depressive disorder have been met during the entire appellate period.  38 U.S.C.A. §§ 1155, 5107, 5110(b)(2), 7105 (West 2016); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.7, 4.126, 4.130, 20.1103, Diagnostic Code (DC) 9411 (2016).

2. The criteria for a TDIU based upon service-connected major depressive disorder alone have been met during the entire appellate period.  38 U.S.C.A. 38 U.S.C.A. §§ 5107 (West 2016); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

The criteria for evaluating major depressive disorder are found at 38 C.F.R. 4.130, DC 9411.  In pertinent part, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.
In pertinent part, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Service connection for major depressive disorder, rated 30 percent disabling, was granted by an October 2007 rating decision.  The Veteran did not file a Notice of Disagreement with the rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The October 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Thus, the issue on appeal arises from a claim for an increased rating received on May 24, 2012.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, May 24, 2011, until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R.   § 3.400 (o)(2).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 



The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

During VA treatment in May 2012, the physician listed the Veteran's significant issues, symptoms, complaints to include severe, chronic depression, anxiety, labile mood swings, disillusionment, feelings of hopelessness and social withdrawal.  The Veteran sought treatment for his fears, nightmares, isolation, hopelessness, depression, and reported that he was "going downhill" in attitude and interests; and noted that he refused to see his son who lived nearby and had no communication with his "wife/partner" with whom he "just lived together."  He reported that while he had ideas about what he could do, he did not have the energy to follow-through.  Mental status examination was unremarkable and the Veteran was assigned a GAF score of 45, and the physician opined that the Veteran's prognosis was poor. 

In a March 2013 statement, the Veteran asserted that he continually suffered from anxiety, depression, confusion, fatigue, lack of energy, and isolation, with panic attacks and claustrophobia. 

On VA examination in July 2013, the Veteran was diagnosed with mood disorder with major depressive episode with associated panic attacks and sleep disturbance.  The Veteran reported his history of VA mental health treatment and medication use.  The Veteran reported that he lived with female roommate and was able to complete the activities of daily living.  He described being unable to sleep due to anxiety and panic and reported that he had lost touch with friends in recent years and had little social support.  He reported that he stopped working as a security guard in 2001 due to medical problems.  The examiner noted that the Veteran complained of continued depression and anxiety, most notably characterized by significant sleep disturbance, described as sleep paralysis events with associated panic symptoms that occurred several times per week.  The Veteran reported that during the daytime he would experience occasional episodes during which he felt overwhelmed by his medical problems and despondent.  He noted that he cried more easily than he did in the past, often without clear reason.  He complained of chronically low energy, without manic symptoms, a well-controlled temper most of the time, and denied any violent thoughts or behaviors.  He acknowledged a history of passive thoughts of suicide including recent thoughts, but denied any intent or plan to act on these thoughts.  The Veteran was positive for depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.

On mental status examination during the July 2013 VA examination, the Veteran was casually dressed and groomed with an overweight appearance.  His posture and eye contact were appropriate, he remained cooperative throughout.  His mood was mildly anxious and depressed and his affect was appropriate to topic.  His speech was fluent, with rate, volume, and intonation consistent with affect.  His thought processes were logical and goal directed, and cognition appeared intact based on verbal production.  The examiner concluded that the Veteran's disorder was manifested by occupational and social impairment with reduced reliability and productivity, and assigned the Veteran a GAF score of 50.

In November 2013, the Veteran's VA treatment provider addressed the findings of the VA examiner who submitted the July 2013 VA examination report.  The physician's opinion has been added to the reports of numerous instances of VA treatment.  The physician continued his recitation of the Veteran's medical condition, considering his major depressive disorder, in the same manner as reported in May 2012, described above.  The physician disagreed with the findings of the VA examiner and asserted that the VA examiner grossly misrepresented and distorted the actual facts related to the Veteran's case.  He reported that there was no evidence of manipulation or malingering, nor did the Veteran suffer from a personality disorder; and the facts of his case may be taken at face value to represent the truth as he reported.  The physician asserted that as the Veteran was assigned a GAF score of 50 at the VA examination; such warranted a 100 percent rating.  The physician also opined that due to the worsening of Veteran's major depressive disorder, he could no longer maintain full-time gainful employment or sustain effective social relationships, and such warranted a 100 percent rating.  The physician included report of an unremarkable mental status examination and assigned the Veteran a GAF score of 45, and opined that the Veteran's prognosis continued to be poor. 

On VA examination in March 2016, the Veteran was diagnosed with depressive disorder with major depressive episode with associated anxiety and panic attacks.  
The Veteran reported his history of VA mental health treatment and medication use, and noted that the physician who he had been seeing and who had submitted the November 2013 statement had retired.  The Veteran reported that he had little contact with his living brother as they had a poor relationship, and that he had been married and divorced twice.  He reported that he maintained occasional contact with his living son who resided in the area. The Veteran noted that he currently shared a home with a female friend whom he had known for 18 years, and described this relationship as frustrating.  He complained of poor quality sleep, with sleeping in a recliner and sleep interrupted by anxiety, nightmares, and panic attacks.  He reported that his appetite remained below normal and complained of low energy and poor endurance.  He reported experiencing only fleeting moments when he was free from emotional distress.  He acknowledged a history of passive thoughts of suicide, but denied any history of suicide attempt, and noted continued occasional passive thoughts of suicide without intent or plan.  He described himself as crying easily in response to television programs or other sad stimuli, without relief of distress.  He reported that he was independent in the activities of daily living, and admitted that he sometimes neglected self-care during episodes of reduced functioning.  He indicated that many of his friends had passed away, and that he lost contact with living friends, and described such as a source of distress.  The Veteran reported that he was most recently employed as a security guard ending in approximately 1993, and stated that he has not attempted to return to work because of continuing health problems.

The Veteran was positive for depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function
independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  On mental status examination, the Veteran was casually dressed and groomed with an overweight
appearance.  His posture and eye contact were appropriate and facial expression was mobile.  He was well-oriented and appeared to cooperate to the best of his ability.  His mood was moderately depressed, his affect was broad and appropriate to topic, his speech was fluent with rate, volume and intonation consistent with affect, his thought processes were logical and goal-directed, and his cognition appeared intact based on verbal production.  The examiner concluded that the Veteran's disorder was manifested by occupational and social impairment with reduced reliability and productivity, and assigned the Veteran a GAF score of 50.

Based on the forgoing, the Board concludes that the evidence, specifically to include the list of symptoms endorsed by the Veteran during his VA examinations and the November 2013 statement of his treatment provider, indicates that the Veteran's major depressive disorder is manifested by chronic passive suicidal ideation, near-continuous depression and panic affecting the ability to function appropriately by creating sleep disturbance, some neglect of self-care, and the inability to establish and maintain effective relationships, as is contemplated by the pertinent rating criteria for a 70 percent rating.  38 C.F.R. 4.130, DC 9411.  

However, there is no evidence that the Veteran's major depressive disorder is manifested by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, or symptoms of the same type and degree, as is contemplated by the pertinent rating criteria for a 100 percent rating.  38 C.F.R. 4.130, DC 9411.  The Veteran has not reported such symptoms, or symptoms of the same type and degree, during instances of VA treatment, or in his written statements in support of his claim; his treatment provider, did not describe such symptoms in the VA treatment records or in his November 2013 statement in support of the Veteran's claim. 

While the VA physician, in his November 2013 statement, asserted that the Veteran's GAF score of 50 given on VA examination in July 2013 warrants a 100 percent rating.  However, GAF scores, as noted above, represent an evaluation of the claimant's psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness and are not included in the pertinent rating criteria for a specific rating.  However, the Veteran's GAF scores of 45 and 50, given over the course of appeal, do indicate serious symptoms, symptoms that warrant the 70 percent rating awarded herein.  Also, while the VA physician, in his November 2013 statement, asserted that as the Veteran could no longer maintain full-time gainful employment or sustain effective social relationships, he warranted a 100 percent rating.  However, as discussed above, the pertinent rating criteria for a 70 percent rating contemplate difficulty in adapting to stressful circumstances (including work or a work like setting) and the inability to establish and maintain effective relationships.  38 C.F.R. 4.130, DC 9411.  While the pertinent rating criteria for a 100 percent do contemplate total occupational and social impairment, such is followed by a list of symptoms that such impairment shall be due to, and as discussed above, no party has asserted and there is no evidence that the Veteran has demonstrated such symptoms, or symptoms of the same type and degree. 

Thus, resolving all doubt in favor of the Veteran, as is required by law, the Board is granting the Veteran a rating of 70 percent, and no more, for his service-connected major depressive disorder during the entire appellate period.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  By the Board decision herein, a 70 percent rating is granted for the Veteran's service-connected major depressive disorder during the entire appellate period and he thus meets the requirements under 38 C.F.R. § 4.16 (a) for a TDIU on a schedular basis. 

The Veteran reported, during both instances of VA examination, in July 2013 and March 2016, that he had previously worked as a security guard many years prior, and had not worked since due to his physical or medical conditions.  It appears that the Agency of Original Jurisdiction (AOJ), and the VA examiners, considered the Veteran's statements as limiting his assertions as to unemployability to other medical conditions, conditions not related to his psychiatric disorder.  The Board finds no reason to limit the Veteran's assertions as such.  While the VA examiners opined that the Veteran's disorder was manifested by occupational and social impairment with reduced reliability and productivity, his treatment provider, the physician who submitted the November 2013 statement, opined that due to the worsening of Veteran's major depressive disorder, he could no longer maintain full-time gainful employment, and that the July 2013 VA examiner grossly misrepresented and distorted the actual facts related to the Veteran's case, and that there was no evidence of manipulation or malingering, nor does the Veteran suffer from a personality disorder; and the facts of his case may be taken at face value to represent the truth as he reported.  

Based on the forgoing and resolving all doubt in favor of the Veteran, as is required by law, the Board finds that the evidence, the November 2013 statement from the Veteran's VA treatment provider that the Veteran could no longer maintain full-time gainful employment due to his service-connected major depressive disorder, supports the conclusion that the Veteran is unemployable.  A TDIU based solely upon service-connected major depressive disorder, during the entire appellate period, is granted.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

A 70 percent schedular rating, and no more, for service-connected major depressive disorder during the entire appellate period is granted. 

A TDIU due solely to service-connected major depressive disorder is granted during the entire appellate period. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


